Order filed January 26, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00575-CV
                                   ____________

       IN THE ESTATE OF MANUELA MESA CASAS, DECEASED


                    On Appeal from the Probate Court No 3
                            Harris County, Texas
                        Trial Court Cause No. 468899

                                    ORDER

      Appellant’s brief was due January 14, 2021.No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before February
15, 2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.